Citation Nr: 1409182	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  09-46 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In June 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge, held via videoconferencing (Videoconference hearing). A transcript has been procured for the record. 

The appeal as to hearing loss and tinnitus is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that this matter should be returned to the VA examiner who wrote the September 2009 VA medical examination report for an additional opinion regarding the etiologies of the Veteran's claimed bilateral hearing loss and tinnitus disorders. 

Accordingly, the case is REMANDED for the following action:

1. Provide the VA examiner who performed the September 2009 VA medical examination with the claims file and request that he provide an additional opinion regarding the etiology of the Veteran's bilateral hearing loss and tinnitus disorders. If the September 2009 VA examiner is not available, a qualified VA examiner should be provided with the claims file. An additional VA medical examination should be provided if deemed necessary by the VA examiner.

In reviewing the claims file, the VA examiner should note that the Veteran is presumed to have experienced loud noise exposure during service in Vietnam. The VA examiner should also note the evidence, to include:

a. The April 1969 service entrance medical examination report;

b. The March 1971 service discharge medical examination report; and

c. The Veteran's lay statements, to include his June 2013 testimony, indicating that he noticed onset of bilateral hearing loss and tinnitus soon after his return from Vietnam.

The VA examiner MUST offer the following opinions:

a. Was the Veteran's bilateral hearing loss caused by service or any incident of service, to include in-service noise exposure?

b. Was the Veteran's tinnitus caused by service or any incident of service, to include in-service noise exposure?

An explanation MUST be provided for any opinion or conclusion expressed. The U.S. Court of Appeals for Veterans Claims has held that the lack of hearing loss symptomatology during service is not a bar to a granting of service connection for hearing loss. Therefore, any opinion based on the lack of any notation in the service treatment records indicating hearing loss or tinnitus disorder symptomatology without further clinical explanation or reasoning would be inadequate for VA purposes. 

 If the VA examiner is unable to provide the requested opinion with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons should be so stated. The VA examiner should in such case explain why it would be speculative to respond.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


